DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 and Species 3 in the reply filed on 01/27/2022 is acknowledged.  Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not include the structural features of the claimed device and refers to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 6 are objected to because of the following:
Regarding claim 1, the word “and” should apparently be added immediately after “pump,” in line 21.   
Regarding claim 6, the word “and” should apparently be added immediately after “end,” in line 3.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: solution introducing part in claim 1; air discharging part in claim 1; and shaft coupling part of claim 7.


Based on a review of the specification, a solution introducing part is interpreted to include a passage, and equivalents thereof; an air discharging part is interpreted to include a passage, and equivalents thereof; and a shaft coupling part is interpreted to include a structure that can be coupled to, and rotate with, a shaft, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driving" in line 20, “the end” (of the inner cylinder) in line 23; and “the end” (of the tip module) in lines 28-29.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 1, the phrase “etc.” in line 26 renders the claim indefinite because it is unclear exactly what this is referring to.  
Claim 7 recites the limitation "the other" in line 3, and “the state” in line 16.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the end" (of the solution spraying part) in line 4, and “the keratin of skin” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101483559 to Cline Co. Ltd. (“Cline” and note the attached translation).
Regarding claim 1, Cline teaches a handpiece of a skin care device (para [0001], [0011], [0034], [0061], [0063], [0064], claim 1, Figs. 1-5) comprising: a body part (ref. 100, incl. ref. 110) comprising an attaching and detaching hole (ref. 111, incl. ref. 111a) provided on one side thereof, a solution introducing part (ref. 112) linked with the attaching and detaching hole, and an air discharging part (ref. 113), a tip module (ref. 120) mounted onto the attaching and detaching hole of the body part, wherein the tip module comprises a cylinder body (ref. 110) mounted onto the attaching and detaching hole, and an inner cylinder (ref. 120, incl. ref. 121) configured to have a hollow inside and installed in the cylinder body, the hollow inside of the inner cylinder is linked with the solution introducing part and is configured as a solution injection flow channel (ref. 112, 111a, and 123) in which a solution introduced from the solution introducing part flows, the tip module comprises an air suction flow channel (ref. 121, 111b and 113) configured to allow air between the cylinder body and the inner cylinder to flow and to discharge the air from the air discharging part according to the driving of an external suction pump (note ref. h2), the tip module comprises a solution spraying part (ref. 123) provided at the end of the inner cylinder so as to spray outwards a solution flowing in the solution injection flow channel such that ambient air and a substance escaping from skin (note ref. S, etc., are absorbed through the air suction flow channel according to the driving of the suction pump and are discharged from the air discharging 
Cline does not explicitly teach: that the mounting of the tip module is detachable; and that the tip module is disposable.  Public places involving skin care, e.g., dermatology clinics, skin care centers, beauty parlors and hospitals, were well known in the art.  When faced with the need for using the device in public setting, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the Cline device wherein he mounting of the tip module is detachable and the tip module is disposable, with a reasonable expectation of success, in order to enhance hygiene.  Note MPEP 2144.04(V)(C).  It is noted that the recited pump is not affirmatively claimed and is not understood to be a required structural feature of the claimed device.
Regarding claim 4, Cline does not explicitly teach the device wherein the solution spraying part comprises an press-fitting member which is press- fitted into the end of the inner cylinder so as to block the solution injection flow channel, and is provided with one or more injection grooves along the lengthwise direction thereof such that a solution flowing in the solution injection flow channel is sprayed outwards through the injection grooves of the press-fitting member.  However, the skilled artisan would have found it an obvious design choice to modify the Cline device wherein the solution spraying part comprises an press-fitting member which is press-fitted into the end of the inner cylinder so as to block the solution injection flow channel, and is provided with one or more injection grooves along the lengthwise direction thereof such that a solution flowing in the solution injection flow channel is sprayed outwards through the injection grooves of the press-fitting member, with a reasonable expectation of success, in view of the disclosure of wherein the solution spraying part (ref. 123) is formed in a flared portion (ref. 122a) and a cone shape is formed to become narrower from a hollow portion (ref. 111b) toward the solution spraying part such that the solution is discharged from the 
Regarding claim 6, Cline does not explicitly teach the device wherein the inner cylinder is configured to have a closed end, the solution spraying part comprises one or more spraying holes formed at the closed end of the inner cylinder such that a solution flowing in the solution injection flow channel is sprayed outwards through the spraying holes.  However, the skilled artisan would have found it an obvious design choice to modify the Cline device wherein the inner cylinder is configured to have a closed end, the solution spraying part comprises one or more spraying holes formed at the closed end of the inner cylinder such that a solution flowing in the solution injection flow channel is sprayed outwards through the spraying holes, with a reasonable expectation of success, in view of the disclosure of wherein a front portion (ref. 122) of tip module (ref. 120) comprises a flared portion (ref. 122a) that is flared outward and a bent portion (ref. 122b) that is bent from the flared portion in a direction perpendicular to the longitudinal direction, and the solution spraying part (ref. 123) is formed in the flared portion (ref. 122a) (note claim 4 and Fig. 3).  Note MPEP 2144.04(III)(B).

Allowable Subject Matter
Claims 2, 7 and 8 are objected to as being dependent upon a rejected base claim, and are rejected as indefinite, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and curing the indefiniteness issues.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference is Cline.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the cylinder body comprises a first sealing member and a second sealing member installed around the circumference of the cylinder body, a groove part formed between the first sealing member and the second sealing member, and one .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714